

117 S2079 IS: Stop Settlement Slush Funds Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2079IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Tuberville introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo limit donations made pursuant to settlement agreements to which the United States is a party, and for other purposes.1.Short titleThis Act may be cited as the Stop Settlement Slush Funds Act of 2021.2.Limitation on donations made pursuant to settlement agreements to which the United States is a party(a)DefinitionIn this section, the term settlement agreement means a settlement agreement resolving a civil action or potential civil action, a plea agreement, a deferred prosecution agreement, or a non-prosecution agreement.(b)Limitation on required donationsAn official or agent of the Federal Government may not enter into or enforce any settlement agreement on behalf of the United States, directing or providing for a payment or loan to any person or entity other than the United States, other than a payment or loan that provides restitution for or otherwise directly remedies actual harm (including to the environment) directly and proximately caused by the party making the payment or loan or constitutes payment for services rendered in connection with the case, or a payment pursuant to section 3663 of title 18, United States Code.(c)PenaltyAny official or agent of the Federal Government who violates subsection (b) shall be subject to the same penalties that would apply in the case of a violation of section 3302 of title 31, United States Code.(d)Effective dateSubsections (b) and (c) shall apply only to any settlement agreement concluded on or after the date of enactment of this Act.(e)Reports on settlement agreements(1)In generalBeginning at the end of the first fiscal year that begins after the date of enactment of this Act, and annually thereafter, the head of each Federal agency shall submit electronically to the Congressional Budget Office a report on each settlement agreement entered into by that agency during that fiscal year that directs or provides for a payment or loan to a person or entity other than the United States that provides restitution for or otherwise directly remedies actual harm (including to the environment) directly and proximately caused by the party making the payment or loan, or constitutes payment for services rendered in connection with the case, including the parties to each settlement agreement, the source of the settlement funds, and where and how such funds were and will be distributed.(2)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this subsection.